DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/580,128, filed on September 24, 2019.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 8-20 are all directed to one of the four statutory categories of invention, the claims are directed to updating a surge score (as evidenced by exemplary claim 8; “update a surge score”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 8 include:  “receive an indication of a period;” “determine at least one agent associated with the period;” “determine points for the determined at least one agent;” “and “update a surge score.”  The steps are all steps for data 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer readable medium in independent claim 8 and a system with a processor and computer readable medium in claim 15). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer readable medium in independent claim 8 and a system with a processor and computer readable medium in claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
Furthermore: Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 1, the claim language recites the steps of receiving an indication, determining an agent, determining points, and updating a score.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Claims 2-7 are rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to Guerinik et al. (hereinafter ‘GUERINIK’) in view of US 9,123,009 B1 to Etter et al. (hereinafter ‘ETTER’).

Claim 1
GUERINIK discloses a method comprising: receiving an indication of a period (see again abstract; a time slot s), wherein the period is associated with a surge (see ¶[0001] and [0008]-[0010]; meet seasonal changes in workload or weekly variance in workload.  Model a gap between a number of employees needed to perform an activity and a number of employees to be scheduled by creating and using one or more new levels of workload.  The change in workload levels from the standard workload may increase successively); and
determining at least one agent associated with the period (see again abstract; employees to be scheduled). 
GUERINIK does not specifically disclose, but ETTER discloses, determining points for the determined at least one agent (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward); and 
updating a surge score for the at least one agent based on the determined points (see again abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 2
the method as set forth in claim 1.
GUERINIK does not specifically disclose, but ETTER discloses, wherein determining the at least one agent associated with the surge comprises determining the at least one agent that worked during the surge (see abstract and col 7, ln 4-31 and col 9, ln 31-41; points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  The projected work schedule takes into consideration the actually worked schedules of the agents).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 3
The combination of GUERINIK and ETTER discloses the method as set forth in claim 1.
GUERINIK further discloses wherein determining the points for the determined at least one agent comprises: determining that the surge was a high surge (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses, determining the points for the determined at least one agent based on the high surge (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).


Claim 4
The combination of GUERINIK and ETTER discloses the method as set forth in claim 1.
GUERINIK further discloses wherein determining the points for the determined at least one agent comprises: determining that the surge was a low surge (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses; determining the points for the determined at least one agent based on the low surge (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 6
The combination of GUERINIK and ETTER discloses the method as set forth in claim 1.
GUERINIK does not specifically disclose, but ETTER discloses, wherein determining points for the determined at least one agent comprises: determining that at least one agent was compliant with a schedule during the period (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked); and 
determining the points for the determined at least one agent based on the determination that the at least one agent was compliant (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments for shifts that have been worked.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs in real-time.   

Claim 7
The combination of GUERINIK and ETTER discloses the method as set forth in claim 1.
GUERINIK does not specifically disclose, but ETTER discloses, further comprising: performing one or more of: considering the surge score for the at least one agent during an evaluation of the at least one agent (see col 11, ln 48-59; deduction of a point means that the agent will have less preferential treatment going forward), considering the surge score for the at least one agent during an evaluation of the at least one agent (see col 11, ln 48-59; deduction of a point means that the agent will have less preferential treatment going forward), providing time-off to the at least one agent based on the surge score (see col 9, ln 31-41; agents who accumulate more points do not have to work the weekend shift), and providing an award to the at least one agent based on the surge score.
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 8
GUERINIK discloses a non-transitory computer-readable medium (see ¶[0077]; a computer with instructions read from a computer-readable storage medium) comprising instructions that, when executed by at least one processor, cause a computer system to: receive an indication of a period (see again abstract; a time slot s), wherein the period is associated with a surge (see ¶[0001] and [0008]-[0010]; meet seasonal changes in workload or weekly variance in workload.  Model a gap between a number of employees needed to perform an activity and a number of employees to be scheduled by creating and using one or more new levels of workload.  The change in workload levels from the standard workload may increase successively); 
determine at least one agent associated with the period (see again abstract; employees to be scheduled). 
GUERINIK does not specifically disclose, but ETTER discloses, determine points for the determined at least one agent (see abstract and col 11, ln 47-59; points are allocated to agents ; and 
update a surge score for the at least one agent based on the determined points (see again abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 9
The combination of GUERINIK and ETTER discloses the computer-readable medium as set forth in claim 8.
GUERINIK does not specifically disclose, but ETTER discloses, wherein determining the at least one agent associated with the surge comprises determining the at least one agent that worked during the surge (see abstract and col 7, ln 4-31 and col 9, ln 31-41; points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  The projected work schedule takes into consideration the actually worked schedules of the agents).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point 

Claim 10
The combination of GUERINIK and ETTER discloses the computer-readable medium as set forth in claim 8.
GUERINIK further discloses wherein determining the points for the determined at least one agent comprises: determining that the surge was a high surge (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses, determining the points for the determined at least one agent based on the high surge (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 11
the computer-readable medium as set forth in claim 8.
GUERINIK further discloses wherein determining the points for the determined at least one agent comprises: determining that the surge was a low surge (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses determining the points for the determined at least one agent based on the low surge (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to 
fill staffing gaps in order to meet business’ needs.   

Claim 13
The combination of GUERINIK and ETTER discloses the computer-readable medium as set forth in claim 8.
GUERINIK does not specifically disclose, but ETTER discloses, wherein determining points for the determined at least one agent comprises: determining that at least one agent was compliant with a schedule during the period (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked); and 
determining the points for the determined at least one agent based on the determination that the at least one agent was compliant (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments for shifts that have been worked.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs in real-time.   

Claim 14
The combination of GUERINIK and ETTER discloses the computer-readable medium as set forth in claim 8.
GUERINIK does not specifically disclose, but ETTER discloses, further comprising instructions that, when executed by the at least one processor, cause the computer system to: perform one or more of: considering the surge score for the at least one agent during an evaluation of the at least one agent (see col 11, ln 48-59; deduction of a point means that the agent will have less preferential treatment going forward), considering the surge score for the at least one agent during an evaluation of the at least one agent (see col 11, ln 48-59; deduction of a point means that the agent will have less preferential treatment going forward), providing time-off to the at least one agent based on the surge score (see col 9, ln 31-41; agents who accumulate more points do not have to work the weekend shift), and providing an award to the at least one agent based on the surge score GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point 

Claim 15
GUERINIK discloses a system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions (see ¶[0077]; a computer with instructions read from a computer-readable storage medium)  that, when executed by the at least one processor, cause the system to: receive an indication of a period (see again abstract; a time slot s), wherein the period is associated with a surge (see ¶[0001] and [0008]-[0010]; meet seasonal changes in workload or weekly variance in workload.  Model a gap between a number of employees needed to perform an activity and a number of employees to be scheduled by creating and using one or more new levels of workload.  The change in workload levels from the standard workload may increase successively); 
determine at least one agent associated with the period (see again abstract; employees to be scheduled). 
GUERINIK does not specifically disclose, but ETTER discloses, determine points for the determined at least one agent (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward); and 
update a surge score for the at least one agent based on the determined points (see again abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).


Claim 16
The combination of GUERINIK and ETTER discloses the system as set forth in claim 15.
GUERINIK does not specifically disclose, but ETTER discloses, wherein determining the at least one agent associated with the surge comprises determining the at least one agent that worked during the surge (see abstract and col 7, ln 4-31 and col 9, ln 31-41; points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  The projected work schedule takes into consideration the actually worked schedules of the agents).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 17
The combination of GUERINIK and ETTER discloses the system as set forth in claim 15.
wherein determining the points for the determined at least one agent comprises: determining that the surge was a high surge (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses, determining the points for the determined at least one agent based on the high surge (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 18
The combination of GUERINIK and ETTER discloses the system as set forth in claim 15.
GUERINIK further discloses wherein determining the points for the determined at least one agent comprises: determining that the surge was a low surge (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses, determining the points for the determined at least one agent based on the low surge (see abstract and col 11, ln 47-59; .
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 20
The combination of GUERINIK and ETTER discloses the system as set forth in claim 15.
GUERINIK does not specifically disclose, but ETTER discloses, wherein determining points for the determined at least one agent comprises: determining that at least one agent was compliant with a schedule during the period (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked); and 
determining the points for the determined at least one agent based on the determination that the at least one agent was compliant (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments for shifts that have been worked.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs in real-time.   

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to GUERINIK et al. in view of US 9,123,009 B1 to ETTER et al. as applied to claim 1 above, and further in view of US 2015/0339620 A1 to Esposito et al. (hereinafter ‘ESPOSITO’).

Claim 5
The combination of GUERINIK and ETTER discloses the method as set forth in claim 1.
The combination of GUERINIK and ETTER does not specifically disclose, but ESPOSITO discloses, wherein determining points for the determined at least one agent comprises: determining that at least one agent rescheduled a meeting or a break to work during the period (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift.  Examiner Note: the next most qualified worker is implicitly on break from work before agreeing to schedule the shift); and 
determining the points for the determined at least one agent based on the determination that the at least one agent rescheduled the meeting or the break (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  ESPOSITO discloses a scheduling method and system that includes providing incentives to available workers who agree to schedule shifts when another worker cancels.  It would have been obvious to include the incentive as taught by ESPOSITO in the system executing the method of GUERNIK and ETTER with the motivation to provide preferential 

Claim 12
The combination of GUERINIK and ETTER discloses the computer-readable medium as set forth in claim 8.
The combination of GUERINIK and ETTER does not specifically disclose, but ESPOSITO discloses, wherein determining points for the determined at least one agent comprises: determining that at least one agent rescheduled a meeting or a break to work during the period (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift.  Examiner Note: the next most qualified worker is implicitly on break from work before agreeing to schedule the shift); and 
determining the points for the determined at least one agent based on the determination that the at least one agent rescheduled the meeting or the break (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  ESPOSITO discloses a scheduling method and system that includes providing incentives to available workers who agree to schedule shifts when another worker cancels.  It would have been obvious to include the incentive as taught by ESPOSITO in the system executing the method of GUERNIK and ETTER with the motivation to provide preferential treatments for shifts assignments when there is a gap between workload and employees caused by a canceled shift.

Claim 19
The combination of GUERINIK and ETTER discloses the system as set forth in claim 15.
The combination of GUERINIK and ETTER does not specifically disclose, but ESPOSITO discloses, wherein determining points for the determined at least one agent comprises: determining that at least one agent rescheduled a meeting or a break to work during the period (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift.  Examiner Note: the next most qualified worker is implicitly on break from work before agreeing to schedule the shift); and 
determining the points for the determined at least one agent based on the determination that the at least one agent rescheduled the meeting or the break (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  ESPOSITO discloses a scheduling method and system that includes providing incentives to available workers who agree to schedule shifts when another worker cancels.  It would have been obvious to include the incentive as taught by ESPOSITO in the system executing the method of GUERNIK and ETTER with the motivation to provide preferential treatments for shifts assignments when there is a gap between workload and employees caused by a canceled shift.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624